DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
 Applicant asserts that many of the aspects of claim 1 are not taught by the combination of Huang with Skidmore. While applicant’s discussion begins with a summary of the aspects of claim 1 and how they relate to the prior art, a later section delves into the applicant’s perceived differences between the use of metadata and document identifier in the application and the most heavily relied on prior art, Huang. As these terms are central to both the application and prior art examiner feels delving into this subject first will be most beneficial.
While the core definition of metadata is not contested, that being information about a document, as opposed to in it, the applicant’s main issue seems to stem from the way the document identifier, which is itself metadata, is stored (and thus used) by Huang. Huang stores the document identifier in the document object, which is the vehicle for storing all of the document metadata. Applicant asserts that the document identifier is used to facilitate in retrieving the metadata, and thus this somehow means the metadata cannot possibly be stored with the metadata. Examiner is unsure how this would be the case. For example, say you have Document A and then also Metadata 1, which contains the metadata of Document A, including an indication that the metadata in Metadata 1 pertains to Document A. When trying to find the metadata pertaining to Document A one would search the metadata objects looking for the one which contained the indication that it pertains to Document A. Thus, one would have used the document identifier to facilitate the retrieval of Metadata 1. 
Applicant goes on to assert that by teaching this method Huang teaches away from the claimed invention. Specifically applicant seems to be arguing that the claimed invention, by creating an index which refers to the desired keywords and the corresponding document identifier, is incompatible with the combination of Huang and Skidmore because in the prior art the document identifier indicates the document to be retrieved.
Discussion then turns to the use of the index with metadata. Applicant asserts that the claimed invention generates an index which does not comprise the metadata, the classified metadata, or the categories of metadata, stating that only keywords corresponding to the extracted keywords and the document identifier are generated as 
Returning to the previous section of the applicant’s remarks, the first aspect highlighted is the storing of a document identifier corresponding to the metadata in the database. As Huang describes in [0031] “document objects in the form of XML or JSON may comprise metadata of corresponding documents”. Coupled with the citation from Huang provided in the previous office actions which states [0032] "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102." It is clear that documents and document objects are not the same thing, the document objects being the storage method for the document metadata, and that both are stored within a database. 
After some further exposition on the claimed invention, the applicant asserts that Huang does not teach the support server receiving the document, metadata containing information pertaining to the document, and a document identifier associated with the document. Examiner suspects that the added language of “containing information” is aimed at excluding the metadata generation process of Huang, however when considering the pre-processing step of Huang, which generates the metadata, as simply a precursor to the steps described by the claimed invention then the database clearly receives both the document and the corresponding metadata. Fig. 1 of Huang does clearly show the output of the pre-processing module feeding into the information repository, which is where all subsequent processing flows from.
The remaining arguments being reference to the argued patentability of independent claims 1 and 5, the remainder of the claims being dependents of claims 1 and 5, and in light of the above comments regarding the applicant’s assertions regarding the application of prior to claim 1, which claim 5 is a mirror of, the previously given rejection of claims 1-7 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1, further in view of Skidmore, et al. US Pat 9996535 B1.
Regarding claims 1 and 5, Huang, et al. teaches receiving the document, metadata containing information pertaining to the document, and a document identifier associated with the document (Huang, et al. [0012]: "there is provided a method for creating a search index for an object to be searched, comprising; receiving the object to be searched;", [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data preprocessing module 102.", [0031]: "The metadata may be automatically generated by the data pre-processing module 102 or added by the administrative user"), where Huang, et al. defines that metadata may include information equivalent to a document identifier such as an electronic signature used to indicate storage location and to help retrieving the document (Huang, et al. [0031]: "For instance, document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information:, which includes e.g., [...] rights management and electronic signature, to enable functions such as indicating storage location, [...] and to help retrieving and confirming the required document resources.").
Huang, et al. does not teach extracting keywords from the document and store the keywords in a meta-document. Skidmore, et al. teaches keywords from the document and store the keywords in a meta-document (Skidmore, et al. col 10, lines 12-14, "One or more natural language processing techniques may be used to determine and/or output metadata associated with the item such as one or more tags and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that to enable keyword searching directly from the metadata, they would combine the keyword extraction and storage within metadata from Skidmore, et al. with the document metadata usage from Huang, et al.
Huang, et al. has been previously shown to teach where the metadata contains the document identifier, and as Huang, et al. defines a document object as containing the document metadata (Huang, et al. [0031]: "document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information") then Huang, et al.'s storing of document objects in the information repository shows storing the document identifier corresponding to the metadata in the database arrangement (Huang, et al. [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102.").
Huang, et al. does not teach providing, to the indexing server, the metadocument and the document identifier. As with Huang, et al., Skidmore, et al.'s metadata can include a document identifier (Skidmore, et al. col 10, lines 44-47, "Metadata may be retrieved for items based on a document creation time, publication date, author, document history, item data, and/or other properties associated with the item."). Thus Skidmore, et al. teaches providing, to the indexing server, the meta-document and the document identifier (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach receiving the meta-document and the document identifier from the support server. Skidmore, et al. teaches receiving the meta-document and the document identifier from the support server (Skidmore, et al. col 10 line 65 -col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), where the support server is analogous to the taxonomy data repository (Skidmore et al. col 6, lines 34-36, “Taxonomy data repository 434 may store item content metadata, hierarchical content metadata, data structures, hierarchal data organizations, and/or other data”).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Skidmore, et al. with Huang, et al., that in order to do keyword searches when the source documents are not necessarily accessible they would combine the metadata construction from Huang, et al. with the keyword inclusion and metadata retrieval of Skidmore, et al.
Huang, et al. does not teach extracting keywords from the meta-document. Skidmore, et al. teaches extracting words from the meta-document (Skidmore, et al. col 11, lines 3-5, "A non-limiting example of hierarchical content metadata includes the total frequencies of occurrences, and/or counts of metadata, tags, and/or keywords.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art it combining Skidmore, et al. with Huang, et al., that in order to do a keyword search using only the metadata instead of the source documents one would combine the metadata from Huang, et al. with the extraction of keywords from metadata from Skidmore, et al.
Huang, et al. teaches crating an index of the metadata and thus creating the index for retrieving information relevant to the document that is associated with the document identifier, wherein the index comprises the document identifier listed corresponding to the extracted keywords and the document identifier associated with the extracted keywords refers the metadata pertaining to the document (Huang, et al. [0033]: "The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110."), where in Huang, et al. the object refers to a document object, defined as an object containing metadata about a document, as previously laid out.
Regarding claims 3 and 7, Huang, et al. teaches receiving at least one of the keywords in the index for the database arrangement as a user-input (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. At 401, an object to be searched is received. Then, the object classification module 106 for example obtains the established classification policy as described above and parses the classification policy, i.e., through a matching with the constraints in the classification conditions of the classification policy."), where the classification condition is user defined, and may contain keywords as one of the search values (Huang, et al. [0054]: "Similarly, users may establish another classification condition through method 200, which provides that under root elements “/dmftdoc” of the XML document, if “object_name” of objects contains “test 3456” and “key_words” contains “testing”, the objects are classified into “collection2”.”).
Huang, et al. also teaches identifying document identifiers corresponding to the user-input from the index for the database arrangement (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. [...] If the constraint involves metadata of the object, proceed to block 403 to obtain metadata of the object.").
Huang, et al. also teaches retrieving metadata of the document identifiers corresponding to the user-input from the database arrangement (Huang, et al. [0062]: "Therefore, the object classification module 106 may obtain metadata of the object from the information repository 104.").
Regarding claim 4, Huang, et al. teaches wherein the meta-document is in JavaScript Object Notation (JSON) format (Huang, et al. [0031]: “document objects in the form of XML or JSON may comprise metadata of corresponding documents describing document-related information”).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 Al and Skidmore, et al. US Pat 9996535 B1 as applied to claim 1 above, and further in view of Gardner et al. U.S. PG Pub.
Regarding claims 2 and 6, Huang, et al. and Skidmore, et al. do not teach wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al. [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Huang, et al. and Skidmore, et al., that in order to expand a document's associated keywords to include similar terms, they would combine the document metadata keywords from Huang, et al. and Skidmore, et al. with the ontological keyword extension from Gardner, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163